DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 6/9/2022 have been fully considered but they are not persuasive. 
However, it is determined that “comparing the SNR with a plurality of references SNRs obtained from reference objects in order to assess an extent of usage of the object” recited in claim 12 and  “determining the quantity of the porphyrin-containing substance surface of the face mask by comparing said SNR with a threshold defined by a  plurality of reference SNRs obtained from reference face masks with or without the porphyrin-containing substance in order to determine an extent of usage of the face mask” recited in claim 23 is allowable subject matter.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with June 15, 2022 on Charles J. Meyer.
The application has been amended as follows: 
Claim 12. (Currently Amended) A system for remotely sensing a porphyrin-containing substance on a surface of an object and determining a concentration of the porphyrin- containing substance, the system comprising: 
a smartphone; and 
a forensic detector mountable on and communicable to the smartphone, wherein the forensic detector comprises: 
an excitation light source comprising one or more light-emitting diodes for generating an excitation light beam, wherein the excitation light beam has an excitation wavelength in a range of 350-450nm capable of exciting porphyrin to luminesce at a target wavelength centered between 665-675nm such that photoluminescence is exhibited; 
plural optical elements configured and arranged to direct the excitation light beam onto the surface and to capture an object-originated light beam coming from the surface, and to extract first and second light components of the object- originated light beam simultaneously, the first and second light components respectively havin2 wavelength contents on the first wavelength region and on the second wavelength region;
one multi-channel sensor configured to simultaneously measure a first radiation power in a first wavelength region of the object-originated light beam and one or more second radiation powers in a second wavelength region thereof, wherein the first wavelength region includes the target wavelength and wherein the first and second wavelength regions are non-overlapping, and 
a computer processor communicable to the smartphone configured to  compute a signal-to-noise ratio (SNR) according to the first radiation power and a background noise power level, wherein the background noise power level is obtained from the one or more second radiation powers,
wherein: the plural optical elements comprising a dichroic mirror located on an intersection of a Forward path of the excitation light beam emitted from the excitation light source. and a return path of the object-originated light beam coming from the object, such that the excitation light beam incident to the dichroic mirror at an incident angle of 45 degrees is bent by 90 degrees towards the surface of the object; and a collimating lens located between the dichroic mirror and the object for directing the excitation light beam onto the surface and collimating the object-originated light beam onto the dichroic mirror;
the smartphone is configured to capture an image of the surface after the excitation light beam irradiates the surface;
a porphyrin distribution map having a red pigmented region for indicating a respective region on the surface containing the porphyrin-containing substance is generated from the image; and 
the smartphone having a computing processor is further configured to determine the concentration of the porphyrin-containing substance based on the SNR and comparing the SNR with a plurality of reference SNRs obtained from reference objects in order to assess an extent of usage of the object.
Allowable Subject Matter
Claims 12 and 16 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed above for claims 12 and 23.
For claim 16, the prior art of record fails to teach or reasonably suggest: computing a signal-to-noise ratio (SNR) according to the first radiation power and a background noise power level and determining if the porphyrin- containing substance is present on the surface according to the SNR. wherein the background noise power level is obtained from the one or more second radiation powers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884